Murphy, J.
(dissenting). The quoted language in the majority opinion occurred when the trial judge, speaking extemporaneously during voir dire, attempted to determine whether a particular juror could return a guilty verdict or whether the juror should be dismissed for cause as requested by the prosecuting attorney.
Immediately following the quoted statement, the trial judge informed the juror that if she believed the prosecutor "has not proven all of the elements beyond a reasonable doubt, then it would be your duty to vote not guilty.” The trial judge, after being apprised by defense counsel that his earlier statements would imply that the jurors must convict the defendant, proceeded to properly instruct the jury on its role once the trial is concluded. The trial judge informed the jury that his instructions at the end of the trial, rather than extemporaneous comments, would govern their deliberation. At the conclusion of the trial, the court properly instructed the jury and no objection to the instructions were raised by defense counsel.
I am not convinced that the quoted statement in the majority opinion which occurred during voir dire constituted an instruction by the court to the jury, but even if it did, the instructions are to be reviewed in their entirety and not extracted piecemeal in an attempt to establish error requiring reversal. I believe the instructions fairly presented the issues to be tried and successfully protected the rights of the defendant. See People v Stinnett, 163 Mich App 213, 216; 413 NW2d 711 (1987).
For these reasons, I find no error requiring reversal and would affirm defendant’s conviction.